Ritter, J.,
dissents, and votes to reverse the order appealed from, to deny the defendant’s cross motion, and to grant the plaintiffs motion to dismiss the affirmative defenses and counterclaim asserted in the defendant’s answer, with the following memorandum: In my view, the settlement agreement at bar was a binding and enforceable contract giving rise to vested property rights that accrued to the plaintiffs decedent, James R. Grim, prior to his death. Stipulations of settlement meet with judicial favor, and where, as here, there is no evidence of fraud, mistake, duress, or overreaching, the agreement should not be disturbed (see, Schieck v Schieck, 138 AD2d 691).
The question of whether the parties intended to enter into *243an agreement that was binding on their respective estates is decided by resort to the usual rules of contract interpretation. Here, it is clear from the unequivocal language used in the instrument that the parties intended for the settlement agreement to exist as a separate enforceable contract, unaffected by any subsequent divorce, and it was to be binding on their respective estates (see, Rainbow v Swisher, 72 NY2d 106, 109).
The agreement at bar is therefore binding as to the economic issues it addresses (see, Garguilio v Garguilio, 168 AD2d 666). It was enforceable in the same manner as any other contract during the plaintiff’s decedent’s lifetime (see, Matter of Gould v Hannan, 44 NY2d 932; Bock v Bock, 121 AD2d 672), and the plaintiff estate is entitled to recover under the contract (see, EPTL 11-3.1; cf., Darling v Darling, 241 App Div 57, 59, affd 265 NY 650).
Sperber v Schwartz (139 AD2d 640), cited by the majority, is inapposite to the facts in this case. In Sperber, the wife’s ancillary claim for equitable distribution abated together with her claim for divorce when she died prior to a resolution of those issues. Here by contrast, the issue of equitable distribution was resolved by the parties prior to the husband’s death. The property rights asserted vested when the property settlement was consummated (cf., Peterson v Goldberg, 180 AD2d 260). In short, the husband’s estate is simply seeking to enforce the terms of a valid contract — it is not asking the court to make a determination as to equitable distribution of the parties’ marital property, since they have already done so on their own.
The language used in the instrument also makes it clear that the parties intended to terminate their tenancy by the entirety and effectuate a full and complete conveyance of the marital premises so as to satisfy the requirements of General Obligations Law § 3-309 (cf., Matter of Violi, 65 NY2d 392).
Under the circumstances, I conclude that the Supreme Court erroneously granted the defendant’s cross motion to dismiss the complaint. Additionally, I find the remaining affirmative defenses and the counterclaim asserted in the answer to be patently without merit. Accordingly, I would reverse the order appealed, and deny the defendant’s cross motion for summary judgment, and further, I would grant the plaintiff’s motion to dismiss the affirmative defenses and counterclaim asserted in the defendant’s answer.